Citation Nr: 1416117	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel












INTRODUCTION

The Veteran served on active duty from June 1969 to December 1975. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This case was previously before the Board in August 2011 and December 2013, at which time the issue noted on the cover page of this decision was remanded for additional development.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

The most probative evidence weighs against a finding that the Veteran's currently diagnosed back disability is related to any aspect of his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a January 2008 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

In February 2014, the Veteran was afforded a VA examination to assess the nature and etiology of his back condition.  The VA examination was adequate, as the examiner conducted a complete examination, fully reviewed the Veteran's medical history, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as arthritis may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for a low back disability.  He contends that he injured his back during active duty service and has had back problems since service.

The Veteran's May 1969 enlistment examination reflects normal clinical findings for his spine, and no back condition was noted upon entry into service.  A February 1970 service treatment record reflects that he complained of a stiff neck and pain in his back that has persisted for approximately one week.  The examiner noted that the muscles of the Veteran's neck appeared tight, and he noted an impression of torticollis.  Subsequent treatment records do not show any complaints, treatment or diagnoses of any back conditions.  A June 1972 Report of Medical Examination reflects normal clinical findings for the Veteran's spine, and no back condition was noted on the examination report.  Similar clinical findings were shown in the Veteran's December 1975 separation examination, and no notations related to any back condition was made on the medical report.

A March 2002 private medical record shows that the Veteran was diagnosed with lumbar pain.  A May 2005 private treatment record notes the Veteran's complaints of pain in the middle of his back and reflects that he was diagnosed with muscle strain. 

In February 2014, the Veteran underwent a VA spine examination where he stated he first injured his back while being pushed out of a helicopter that took fire.  However, the Veteran stated he did not seek treatment for his back injury.  Upon examination, he complained of localized back pain at the base of the back bone.  He denied having any thoracic back pain or any radiation of back pain, bowel or bladder incontinence, loss of strength or weakness in the lower extremities.  X-rays showed loss of the normal lumbar lordosis and some disc space narrowing at L5-S1, but no spondylolysis.  He did not report having any back injuries since discharge.  The examiner diagnosed the Veteran with L5-S1 disc space narrowing (degeneration of lumbosacral intervertebral disc), as well  as a minor compression deformity of L1 on L2 that was not a fracture. 

The examiner opined that it was less likely than not that the Veteran's currently diagnosed back disability was incurred in military service or was caused by any in-service injury, event or illness during service.  In support of his opinion, the examiner noted that the February 1970 service treatment record noting back pain was clearly upper thoracic back pain, not lumbar back pain.  The examiner stated that the in-service diagnosis of torticollis is neck pain that can affect the proximal thoracic back, as well as the neck muscles in some cases.  However, there was not any specific mention of lumbar back strain, pain or problems in the February 1970 treatment record.  The examiner went on to state that even if there were lumbar pain reflected in the February 1970 service treatment record, there was no residual of lumbar pain found in a subsequent March 1970 service medical record.  Further, there is no mention of any back pain or back condition found in any treatment notes in the military, including the Veteran's December 1975 discharge evaluation.

The examiner also noted that there is no post-service documentation of any lumbar back pain until March 2002, when a private treatment record diagnosed the Veteran with lumbar pain.  He went on to state that the lack of any mention of residual or continuing pain strongly suggests that the lumbar pain was acute and self-limited.  Further, the Veteran's medical records do not show any other mention of a back condition until an acute muscle strain of the middle back was noted in a May 2005 private treatment record.  The examiner stated that this condition was also acute and self-limited, as there was no other mention of any back problem through the remainder of the private treatment records.  The examiner stated that despite the Veteran's statements of having back pain, there were no other references to any other back conditions in the Veteran's medical records between 1999 and 2007.  The examiner stated that the Veteran's currently diagnosed degeneration of the lumbosacral intervertebral disc and possible compression deformity cannot possibly be related to the Veteran's complaints of back pain from more than 30 years ago.  Rather, the examiner stated that degenerative disc disease was exceedingly common in the population at large, advanced slowly with age and over many years.  Further, there was no medical evidence to suggest that strain causes, predisposes or accelerated the development of degenerative disc disease.  As such, the examiner concluded that the Veteran's degenerative disc disease was not related to service.

The Board finds the VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided a painstakingly detailed rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's back condition.

The Board finds that service connection for the Veteran's back disability is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's back condition arose during active service.  There is also no evidence revealing arthritis of the lumbar spine during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board acknowledges the Veteran's belief that his current low back disability is related to his military service.  As noted above, the Veteran has reported that he first experienced symptoms of back pain during service, that he sought treatment for back pain during service, and that he has had back problems since service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a low back disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


